Case 20-10343-LSS Doc 3354 Filed 05/07/21 Page1of2

a a ae
24271 MAY -7 AM IO: 28
May 1, 2021 LE

CLERK
. POURT
si ET Ree ee

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801

Your Honor,

I am writing to you concerning the Boy Scouts of America bankruptcy case that is being heard in your
court. I was not surprised when I heard that the BSA had again refused to take responsibility for their
failure to protect the children in their care.

 
     

PORT OF Mme. ad not run away from him, been raped. Looking back on it
now, I can see that my abuser groomed me over time by showing me pomography and talking about
sexually inappropriate things. This event had lasting effects on my life. As a child, I was not emotionally
equipped to process and deal with this traumaticevent. I told no one for fear that my friends or family
would think that I was homosexual or that it was my fault. As an adult, | continued to carry the guilt and
shame. This event continues to have lasting impact on my life. To this day, itis very difficult for me to
trust others. I am extremely independent and have great difficulty expressing feelings and emotions, even
with those closest to me. | have developed anxiety related to the trauma and have sought counseling and
group therapy to help cope with the problems associated with this abuse.

When I heard about the abuse in scouting lawsuit, I began to read about the case on my own. At that
time, I had told no one about what had happened to me when I was a child. I was shocked to discover
that the BSA had kept “ineligible volunteer files”, and that a portion of those files had been publicly
released, I began to read those files and discovered for myself that the BSA, had in fact, not done
everything in their power to protect the boys involved in scouting. Time and again, I found instances
where the abuse was alleged and the adult leader was allowed to continue to be involved in scouting
because the claim could not be substantiated. I found letters between scout executives that expressed the
concems over being sued for expelling an adult from scouting instead of just doin g the right thing. I found
instances where law enforcement was not contacted for fear of ruining those persons life. The more I

read, the angrier I became about what happened to me as a child.

At 44 years old, I finally came forward about my abuse to my family and to the BSA. My abuser, a
was still involved in scouting. Because of my persistence, he was formally removed from
scouting a few months ago by the Circle Ten Council of the Boy Scouts of America.

BSA now has a no tolerance policy for sexual abuse. I am convinced that it is only because of the
negative media attention and lawsuits that the BSA finally took this approach.

 

BSA failed to protect me and thousands of other scouts like me. I have a friend from scouting who took
his own life several years ago. I can't help but wonder if he was abused like me and took his life because
of it. How many more scouts would have come forward if they were still with us to tell their story?
Case 20-10343-LSS Doc 3354 Filed 05/07/21 Page 2 of 2

The only way that the BSA can be held accountable is to make them financially responsible. The scouts
involved in this suit aren't looking to profit. We are seeking damages for lifelong mental anguish and
lasting effects to daily life. I am asking the court to impose the maximum amount of monetary liability
possible.

 

 
